

116 HRES 246 IH: Recognizing the 200th anniversary of the independence of Greece and celebrating democracy in Greece and the United States.
U.S. House of Representatives
2021-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 246IN THE HOUSE OF REPRESENTATIVESMarch 17, 2021Mr. Bilirakis (for himself, Mrs. Carolyn B. Maloney of New York, Mr. Smith of New Jersey, Mr. Deutch, Ms. Malliotakis, Mr. Pappas, Mr. Sarbanes, Ms. Titus, and Mr. Cicilline) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONRecognizing the 200th anniversary of the independence of Greece and celebrating democracy in Greece and the United States.Whereas the people of ancient Greece developed the concept of democracy, in which the supreme power to govern was vested in the people;Whereas the founding fathers of the United States, many of whom read Greek political philosophy in the original Greek language, drew heavily on the political experience and philosophy of ancient Greece in forming the representative democracy of the United States;Whereas Petros Mavromichalis, the former Commander in Chief of Greece and a founder of the modern Greek state, said to the citizens of the United States in 1821, It is in your land that liberty has fixed her abode and … in imitating you, we shall imitate our ancestors and be thought worthy of them if we succeed in resembling you.;Whereas, in an October 21, 1823, letter to Greek scholar Adamantios Koraes discussing the ongoing Greek struggle for independence, Thomas Jefferson wrote that [n]o people sympathise more feelingly than ours with the sufferings of your countrymen, none offer more sincere and ardent prayers to heaven for their success;Whereas, on January 19, 1824, in a speech in support of his resolution to send an American envoy to Greece amid its struggle for independence, then-Congressman Daniel Webster recognized the struggle of an interesting and gallant people … contending against fearful odds, for being, and for the common privilege of human nature;Whereas individual American Philhellenes, including future abolitionist Dr. Samuel Gridley Howe, future abolitionist Jonathan Peckham Miller, and George Jarvis, traveled to Greece to fight alongside and provide aid to the Greek people in their struggle for independence; Whereas the people of the United States generously sent humanitarian assistance to the people of Greece during their struggle for independence, often through philhellene committees; Whereas Greece heroically resisted Axis forces at a crucial moment in World War II, forcing Adolf Hitler to change his timeline and delaying the attack on Russia;Whereas Winston Churchill said that if there had not been the virtue and courage of the Greeks, we do not know which the outcome of World War II would have been and no longer will we say that Greeks fight like heroes, but that heroes fight like Greeks;Whereas hundreds of thousands of the people of Greece were killed during World War II;Whereas Greece consistently allied with the United States in major international conflicts throughout its history as a modern state;Whereas the United States and Greece reinforced their commitment to security cooperation by signing an updated Mutual Defense Cooperation Agreement on October 5, 2019, that will expand defense ties between the two countries and promote stability in the region;Whereas the Prime Minister of Greece, Kyriakos Mitsotakis, visited the United States from January 5 to 8, 2020, and held meetings with members of Congress, including members of the Committee on Foreign Relations of the Senate, which demonstrated the continued vitality and significance of the United States-Greece relationship; Whereas a high-level review of the United States-Greece Strategic Dialogue took place in Greece on September 28, 2020, which underscored Greece’s importance to the United States as a geostrategic partner in the Eastern Mediterranean and Balkans and as an important NATO ally; Whereas Greece is a strategic partner and ally of the United States in bringing political stability and economic development to the Balkan region, having invested billions of dollars in the countries of the region and having contributed more than $750,000,000 in development aid for the region;Whereas the Government and people of Greece actively participate in peacekeeping and peace-building operations conducted by international organizations, including the United Nations, the North Atlantic Treaty Organization, the European Union, and the Organization for Security and Co-operation in Europe;Whereas Greece remains an integral part of the European Union;Whereas the United States has demonstrated its support for the trilateral partnership of Greece, Israel, and Cyprus by enacting into law the Eastern Mediterranean Security and Energy Partnership Act of 2019 (title II of division J of Public Law 116–94) and through joint engagement with Greece, Israel, and Cyprus in the 3+1 format; Whereas Greece received worldwide praise for its extraordinary handling during the 2004 Olympic Games of more than 14,000 athletes and more than 2,000,000 spectators and journalists, a feat the Government and people of Greece handled efficiently, securely, and with hospitality;Whereas the Greek-American community has greatly contributed to American society and has helped forge the strong ties between the United States and Greece; Whereas the Government and people of Greece and the United States are at the forefront of efforts to advance freedom, democracy, peace, stability, and human rights;Whereas those efforts and similar ideals have forged a close bond between the peoples of Greece and the United States;Whereas, in support of the Greece 2021 Committee established by the Government of Greece, the United States Mission in Greece has launched a campaign to celebrate the bicentennial of the independence of Greece and the 200 years of friendship between the United States and Greece; and Whereas it is proper and desirable for the United States to celebrate March 25, 2021, Greek Independence Day, with the people of Greece and to reaffirm the democratic principles from which those two great countries were founded: Now, therefore, be it That the House of Representatives—(1)extends warm congratulations and best wishes to the people of Greece as they celebrate the 200th anniversary of the independence of Greece;(2)expresses support for the principles of democratic governance to which the people of Greece are committed;(3)commends the Greek-American community for its contributions to the United States and its role as a bridge between the two countries; (4)notes the important role that Greece has played in the wider European region and in the community of nations since gaining its independence 200 years ago; and(5)commends the critical role Greece plays in promoting stability in the Eastern Mediterranean and Western Balkans. 